Exhibit 99.1 TeliaSonera: Invitation to TeliaSonera's Analyst Conference Call for the Interim Report January - June 2007, on July 27, 2007 STOCKHOLM, Sweden(BUSINESS WIRE)July 19, 2007Regulatory News: Invitation July 19, 2007 TeliaSonera's (NASDAQ:TLSN) (STO:TLSN) (LSE:TEE) (HEX:TLS1V) Interim Report January - June 2007 will be announced on Friday July 27, 2007, at around 7:30 (CET). Mr Kim Ignatius, acting President and CEO of TeliaSonera, will be holding a conference call later that day to review the results. You are cordially invited to participate in this conference call. Date: July 27, 2007 Time: 13:00 (CET) Slide presentation A slide presentation will be available on July 27 on TeliaSonera's web site: http://www.teliasonera.com/ir Dial-in information To ensure that you are connected to the conference call, please dial in a few minutes before the start of the conference call. Dial-in number:(0)20 7162 0025 Participants should quote: TeliaSonera You can also listen to the conference live on our web site: Replay number until August 3, 2007:(0)20 7031 4064 Access code: 756176 See also the separate invitation to the press conference at 10:00 (CET) the same day where you have the possibility to listen in and attend the Q&A session via a conference call. Best regards, Martti Yrjo-Koskinen, Head of Investor Relations, TeliaSonera AB Phone:8 This information was brought to you by Cision http://newsroom.cision.com CONTACT: TeliaSonera's Press office, (0)8-
